Cobb, J.
No entry of approval appears on the brief of evidence, nor does the bill of exceptions recite that the brief of evidence was approved. It' appears from the record-that, after the bill of exceptions was certified and filed, the judge deposited in the clerk’s office a writing in which it was in effect stated that the brief of evidence was correct, and that his failure to indorse upon it an approval was an oversight. This court can not con-. sider a brief of evidence which has not been approved by the trial judge. See Cawthon v. State, 119 Ga. 395 (3). The approval of a brief of evidence may be shown by a recital in the bill of exceptions, or the judge may, at any time before the bill of exceptions is certified, indorse his approval upon the brief of evidence. See Baird v. Bate, 114 Ga. 117. But his authority to deal with the brief of evidence in any way, either by changing it or making indorsements thereon, terminated when he signs the certificate to the bill of exceptions. Jones v. State, 64 Ga. 697; Minhinnett v. State, 106 Ga. 141. This court can not consider the writing filed by the judge after the bill of exceptions was certified, and therefore the case must be treated as one in which there is no approved brief of evidence.
Upon an examination of the various assignments of error, we find that there are none that can be determined without a reference to the evidence. Even if any of the assignments of error upon the charge are well taken, so far as they allege that the charges do not contain sound abstract propositions of law, it is impossible, without an examination of the evidence, to tell whether the charges were harmful.

Judgment affirmed.


All the Justices concur.